Citation Nr: 0815816	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-14 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to June 
1946.  The veteran served in the Recognized Guerrilla and 
Regular Philippine Army.  The appellant claims as the 
surviving spouse.  
This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision 
rendered by the Manila, the Republic of the Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran died in September 2004.  The immediate cause 
of death was listed as septic shock and antecedent cause as 
pneumonia.  

2.  Septic shock and pneumonia was not manifested during 
service.

3.  There is no competent evidence of a nexus between the 
veteran's cause of death and service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to, the 
veteran's cause of death.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in November 2004.  The letter provided adequate notice 
with respect to the evidence necessary to establish 
entitlement to service connection for burial benefits and it 
informed the appellant what was needed to show a reasonable 
probability that the condition that contributed to the 
veteran's death was caused by injury or disease that began 
during service.  The Board recognizes that the November 2004 
letter did not provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  See Dingess, supra.  However, 
the appellant was given notice of these two elements by 
letter dated in February 2007.  Although the appellant 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that she was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, available service 
records and pertinent post service medical records have been 
obtained.  The appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA medical examination in the present case.  However, the 
Board finds that a VA examination is not necessary in order 
to decide the veteran's claim.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The veteran's service clinical records are devoid of any 
complaints or treatment for septic shock and pneumonia.  
Furthermore, there is no competent evidence showing that 
septic shock or pneumonia were incurred in service.  
Moreover, there is no competent evidence linking the 
veteran's death to a service connected disability.  Because 
some evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a post-service medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons 
stated, a VA medical examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.   

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007). 

The veteran who had a service-connected disability that was 
the principal or contributory cause of his death, which 
occurred after December 31, 1956, may be eligible for VA 
death benefits.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 
3.312(a).  In order to establish service connection for the 
cause of the veteran's death, the evidence must establish 
that the service-connected disability was either the 
principal or a contributory cause of death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related to the cause of death.  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  The 
debilitating effects of a service- connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Analysis

The appellant has alleged that service connection for cause 
of death is warranted because the veteran's death was caused, 
or aggravated, by his service connected residual of shrapnel 
wound, right leg, injury to Muscle Group XV, with 
posttraumatic osteoarthritis of right knee and ankle.  After 
careful review of the record, the Board finds that service 
connection for the veteran's cause of death is not warranted.  

The veteran's claims file shows that in May 1968 a clinical 
report noted that the veteran's lung fields were essentially 
clear.  It was noted that the right costophrenic sinus was 
obliterated, probably secondary to residuals of pleural 
disease.  The left costophrenic sinus was clear and the 
cardiovascular silhouette and bony thorax were unremarkable.  
An impression was given of residuals of pleural disease, 
right otherwise negative chest.  A June 1968 compensation 
examination noted a diagnosis of residuals of shrapnel wound 
of right leg region, scar healed, and residuals of pleural 
disease, right.  The veteran was granted service connection 
for shrapnel wound to the right leg in June 1968.

The veteran was afforded a VA compensation and pension 
examination in November 2002, a diagnosis was given of 
shrapnel wound, right leg, with injury to Muscle Group XV, 
with posttraumatic osteoarthritis of right knee and right 
ankle.  Degenerative joint disease both knees and ankles were 
noted.  Cold weather was noted as a precipitating factor.  In 
September 2004, the veteran was admitted for septic shock 
second to CAP, rheumatoid arthritis.  Septic shock second to 
CAP was noted as the principal diagnosis.  A medical 
certificate issued in October 2004 gave a final diagnosis of 
sepsis secondary to community acquired pneumonia, rheumatoid 
arthritis.  However, it listed the veteran's cause of death 
as cardiopulmonary arrest secondary to septic shock secondary 
to community acquired pneumonia.  The veteran's death 
certificate listed the immediate cause of death as septic 
shock and antecedent cause as pneumonia.  

Although the appellant argues that the veteran's death was 
caused by his service connected injury, there is no competent 
evidence that links the veteran's septic shock and pneumonia 
to his service connected residual of shrapnel wound, right 
leg, injury to Muscle Group XV, with posttraumatic 
osteoarthritis of right knee and ankle injury or any incident 
of service.  There is no evidence of any complaints or 
findings of septic shock, pneumonia or heart problems while 
in service.  Furthermore, there is no competent evidence 
linking the fatal disease processes to service.  The Board 
acknowledges that the record indicates that the veteran 
sustained a shrapnel wound injury in service.  However, 
nothing in the record shows that his death was influenced, 
caused or aggravated by this injury.  Moreover, although the 
October 2004 medical certificate gave a final diagnosis of 
sepsis secondary to community acquired pneumonia, rheumatoid 
arthritis, the cause of death on the certificate was listed 
as cardiopulmonary arrest secondary to septic shock secondary 
to community acquired pneumonia and the death certificate 
listed the immediate cause of death as septic shock and 
antecedent cause as pneumonia.  The veteran's shrapnel wound 
injury was not identified as a principal or contributory 
cause of death.  

Given the above, there is no evidence of a nexus between the 
veteran's service connected residual of shrapnel wound, right 
leg, injury to Muscle Group XV, with posttraumatic 
osteoarthritis of right knee and ankle, and his septic shock 
and pneumonia, nor is there competent evidence showing that 
the veteran's septic shock and pneumonia were related to any 
incidence of service.  Therefore, the preponderance of the 
evidence is against service connection for cause of death.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for cause of death is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


